Citation Nr: 9916317	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, status post bypass graft surgery, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.

The Board notes that the December 1993 rating determination 
denied service connection for a low back disability and the 
veteran perfected an appeal as to this issue.  However, in a 
June 1998 rating decision, the RO granted service connection 
for this disability.  Therefore, the benefit sought has been 
granted.  As this issue has been fully resolved, it is no 
longer before the Board.

This matter was previously remanded by the Board in November 
1998.  The Board is satisfied that the remand has been 
complied with, all relevant evidence pertaining to this claim 
is now of record, the statutory duty to assist the veteran in 
the development of evidence pertinent to his claim has been 
met and the veteran has been afforded all due process rights.  
Therefore, this case is properly before the Board for 
adjudication.


FINDING OF FACT

The veteran's arteriosclerotic cardiovascular disease, status 
post bypass graft surgery, is currently manifested as a 
typical history of acute coronary occlusion with minimal 
symptoms on performance of routine activities and by a 
treadmill test obtaining 12 METs.  



CONCLUSION OF LAW

An evaluation of 60 percent for arteriosclerotic 
cardiovascular disease, status post bypass graft surgery, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, 4.104, Diagnostic Codes 7005, 7017 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim. 38 U.S.C.A. § 5107(a).  In this regard, 
the Board is satisfied that all relevant development has been 
completed, per the November 1998 Board remand, and the duty 
to assist the veteran has been fulfilled.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The regulations pertaining to diseases of the heart were 
revised, effective January 12, 1998.  See 62 Fed.Reg. 65207 
(Dec. 11, 1997).  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Court's holding in Karnas requires that in all 
cases VA fully adjudicate a veteran's claim under both the 
new and old law and regulation to determine the extent to 
which each may be favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 465 (1997).  Therefore, the 
veteran's claim for increased rating will be evaluated under 
both the new and old law.

The Board notes that pursuant to the November 1998 remand, 
the February 1999 Supplemental Statement of the Case reflects 
that both sets of rating criteria were applied to the 
veteran's claim.  Accordingly, the veteran will not be 
prejudiced if the Board proceeds with appellate consideration 
of the claim presented.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Pertinent Facts

The veteran underwent coronary bypass surgery in October 
1992.  He filed a claim for benefits in May 1993.  In a 
December 1993 rating decision, the veteran was granted a 100 
percent rating for arteriosclerotic cardiovascular disease, 
status post bypass graft surgery from April 1993 through 
December 1993 at which time his disability rating was 
stabilized at 30 percent.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7017 (1993)

The veteran submitted excerpted transcripts of a February 
1993 and December 1994 USAF Medical Board Proceeding.  The 
veteran testified at the February 1993 hearing that he was 
unable to exercise without pain in his chest and arm.  He 
said that he experienced angina under certain conditions, 
including walking and stressful situations.  The veteran 
indicated that he was working a shortened schedule.  Despite 
the shortened schedule, the veteran reported that he 
experienced great fatigue at the end of the day.  He said 
that he was unable to lift over ten pounds without pain or 
discomfort.  At the December 1994 hearing, the veteran 
testified that he was worked part-time for a destination 
management company.  The veteran indicated that his job 
involved directing people from the airport to a bus or 
limousine and giving tours which generally last for three 
hours or so.

The veteran's physician, Dr. S., testified at the second Air 
Force Medical Board proceeding that the veteran had inducible 
eschemia and that he was incapable of performing any manual 
labor at that time.  The doctor also testified that the 
veteran's condition was chronic and would not improve.  Dr. 
S. explained that the New York Heart Association Class is a 
functional classification.  He classified the veteran as 
Class III if not Class IV.  Dr. S. indicated that class II 
people have minimal symptoms with routine activities, class 
III people show symptoms at very limited activity and class 
IV people show symptoms at rest.

The veteran underwent a VA cardiovascular examination in May 
1995.  The veteran indicated that he works approximately 40 
hours per month.  He reported that he is able to walk for 45 
minutes several times a week for exercise.  He indicated that 
he uses Nitroglycerin two to three times per week.  The 
diagnosis was arteriosclerotic heart disease, post coronary 
artery bypass quintuplet.  The examiner noted that there was 
no evidence of arrhythmia or decompensation.  The veteran was 
classified as a functional class II.  

The veteran underwent a VA cardiovascular examination in May 
1997.  He reported that his condition was about the same as 
it was in May 1995.  He said that he occasionally has light, 
dull pain in the chest on stressful occasions or with 
physical activity.  He used his Nitroglycerin spray twice in 
the past year.  He reported that he did not have chest pain 
at rest.  History was negative for shortness of breath on 
daily physical activities, orthopnea, or paroxysmal nocturnal 
dyspnea.  There were no palpitations, dizziness, headaches, 
leg edema or intermittent claudication of the lower 
extremities.  The diagnosis was unchanged from the May 1995 
diagnosis.  

The veteran underwent a VA heart examination in April 1998.  
The veteran indicated that he underwent a treadmill test six 
months prior to the examination.  He went 11 minutes on a 
Bruce exercise treadmill test and obtained 12 METs.  He 
indicated that he experienced angina one to two times per 
week.  He denied paroxysmal nocturnal dyspnea, orthopnea, or 
lower extremity edema.  He reported no episodes of prolonged 
chest pain.  The diagnosis was atherosclerotic coronary 
artery disease status post non-Q wave myocardial infarction 
in February 1992, status post five-vessel coronary artery 
bypass grafting surgery in October 1992.  The veteran's 
disability was classified as class I-II angina.

Analysis

As discussed above, the Board will evaluate the veteran's 
service-connected cardiac disability under both the current 
and former rating criteria.

The record reflects that the veteran's service-connected 
arteriosclerotic cardiovascular disease, status post bypass 
graft surgery is presently rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7017. 

38 C.F.R. § 4.104, DC 7017 (1997) provides that a 100 percent 
evaluation for one year following bypass surgery and 
thereafter, rate as arteriosclerotic heart disease, with a 
minimum rating of 30 percent.  The 100 percent rating for the 
one year period becomes effective after the termination of a 
temporary total post surgical convalescent rating pursuant to 
the provisions of 38 C.F.R. § 4.30.  Thereafter, the 
disability is to be rated as arteriosclerotic heart disease 
with a minimum rating of 30 percent.  The provisions 
pertaining to the first year following bypass surgery have 
already been applied to the veteran's benefit.

Under the old rating criteria, Diagnostic Code 7005 provides 
for a 30 percent rating following typical coronary occlusion 
or thrombosis, or with history of substantiated anginal 
attack with ordinary manual labor feasible.  A 60 percent 
evaluation would be assigned following typical history of 
acute coronary occlusion, or with history of substantiated 
repeated anginal attacks where more than light manual labor 
is not feasible.  A 100 percent evaluation may be assigned 
for such a disability "[d]uring and for [six] months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc." or "[a]fter [six] 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded."  38 C.F.R. 4.104, Diagnostic Code 
§ 7005 (1997).

Under the new criteria for Diagnostic Code 7005, an 
evaluation of 30 percent is assigned if there is workload 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A higher evaluation of 60 percent 
is not warranted unless there is more than one episode of 
acute congestive heart failure in the past year; or workload 
greater than 32 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 
40 percent.  (One MET (Metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.)  A 100 percent rating is warranted for chronic 
congestive heart failure; or, workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1998).

The Board finds that a 60 percent evaluation is warranted 
under the old criteria.  The April 1998 VA examiner diagnosed 
the veteran with atherosclerotic coronary artery disease 
status post non-Q wave myocardial infarction in February 
1992, status post five-vessel coronary artery bypass grafting 
surgery in October of 1992.  The May 1995 VA examiner 
classified the veteran as a New York Heart Association 
functional class II person which reflects the presence of 
minimal symptoms with routine activities.  This 
classification suggests a typical history of acute coronary 
occlusion which resulted in the myocardial infarction which 
occurred in February 1992.  This diagnosis remained unchanged 
after the May 1997 VA examination.  As such, the Board finds 
that the veteran has met the criteria for a 60 percent 
evaluation under the older criteria.  

The Board finds that the veteran's disability does not 
warrant a 100 percent evaluation under the old criteria.  The 
veteran is over six months status post bypass grant surgery.  
There is no diagnosis of congestive heart failure of record.  
In addition, although Dr. S. testified at the December 1994 
USAF Medical Board Proceeding that the veteran was incapable 
of performing any manual labor at that time, the veteran 
testified that he worked part-time as a driver/tour guide for 
a local company.  The veteran indicated that his job involved 
directing people from the airport to a bus or limousine and 
giving tours which generally last for three hours or so.  
Although manual labor was not involved in his job, the 
evidence suggests that the veteran's employment is something 
more than "sedentary."  Furthermore, the only diagnosis of 
angina of record is set forth in the April 1998 VA heart 
examination.  The examiner indicated that the veteran had 
class I-II angina.  However, the veteran did not report 
symptoms associated with angina after his exercise treadmill 
test at that examination.  Several years earlier, in May 
1995, the veteran reported that he was able to walk for 45 
minutes several times a week for exercise.  There is no 
evidence to suggest that the veteran experiences angina on 
moderate exertion.  As such, the Board finds that the veteran 
has not met the criteria for a 100 percent evaluation under 
the old criteria.  

The Board additionally concludes that a 100 percent rating is 
not warranted under the new criteria.  As stated above, there 
is no diagnosis of chronic congestive heart failure of 
record.  The veteran obtained 12 METs on exercise during the 
April 1998 VA heart examination.  There is no evidence of 
left ventricular dysfunction of record.  Thus, the criteria 
for a 100 percent evaluation under the new criteria have not 
been met.

In summary, the Board finds that a 60 percent evaluation is 
warranted under the old criteria.  Furthermore, the Board has 
considered the application of Fenderson v. West, 12 Vet. App. 
119 (1999) and finds that the 60 percent rating accurately 
reflects the level of the veteran's disability from the date 
of the December 1993 rating decision.  


ORDER

An increased rating (60 percent) for arteriosclerotic 
cardiovascular disease, status post bypass graft surgery is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits. 



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals





 



